WOODROUGH, District Judge.
This matter, on the 13 th day of August, 1931, having been referred to Herman Aye, as special master, to report his findings of fact and conclusions of law, and having read and considered said report, said report and findings of fact and conclusions of law are hereby ratified, approved, and confirmed.
The court therefore finds:
(1) That there is now in the hands of the clerk of this court the sum of $1,158.68, paid into the office of the clerk by the former trustee herein as unclaimed dividends.
(2) That the John H. Gilchrist Company is entitled to have allowed for services performed for the trustee and for the benefit of this estate as an expense of administration a claim for $1,029.75, which should be paid out of the funds above found to be in the hands of the clerk of this court.
(3) That through inadvertence said claim was not allowed and paid while this estate was being administered by the referee, but that said claim is and was entitled to priority of payment over the claims of or dividends to general creditors.
(4) That the amount involved as compared to the amount of claims allowed against said estate, and the expense, time, and trouble involved in the reopening of this estate, is such as to justify this court in exercising its discretion in refusing to reopen said estate for the purpose of allowing the payment of said claim.
It is therefore ordered, adjudged, and decreed that this estate should not be reopened; *217that the claim of John M. Gilchrist Company for $1,029.75, for services performed for the trustee herein, and for the benefit of this estate, should be and hereby is allowed in the sum of $1,029.75, as an expense of administration; that the clerk is hereby ordered and directed to deduct from said amount of $1,-158.68, first, the cost of this proceeding taxed as $--, second, a commission of 1 per cent., amounting to $11.58, and, third, to pay to the claimant herein, the John M. Gilchrist Company, the sum of $1,029.75, upon taking receipt in full from said claimant for said claim, and to pay to Herman Aye, as compensation for his services as special master herein, the sum of $-.